Citation Nr: 0514819	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  03-21 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an apportionment of the veteran's disability 
compensation benefits.


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to March 
1974.  He also served in a reserve component of the military.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 special apportionment decision 
issued by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) located in San Juan, the Commonwealth 
of Puerto Rico.  The appellant voiced disagreement with the 
denial of her apportionment claim in December 2000 and a 
statement of the case (SOC) was issued in June 2003.  The 
appellant perfected her appeal the following month.  Her July 
2003 substantive appeal reflects that the appellant requested 
a hearing in this matter for which she failed to report.  As 
such, her request for a hearing is considered as withdrawn.  
See 38 C.F.R. § 20.704(d) (2004).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The Board remanded this matter for additional development in 
May 2004.  In October 2004 the AMC transferred jurisdiction 
of the claims file to the RO.  The appellant submitted 
evidence in support of her claim in December 2004, but it 
does not appear the RO took any action on this evidence or on 
the requests made by the Board in its May 2004 Remand.  In 
Stegall v. West, 11 Vet. App. 268, 271 (1998), that United 
States Court of Appeals for Veterans Claims (Court) held that 
where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, which is neither optional nor 
discretionary.  As such, the Board has no choice but to 
remand this matter for compliance with the May 2004 remand.

Therefore, the appellant should be provided the necessary 
notices as required by the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159 (2004).  The appellant should update her 
financial status, and the veteran should be requested to 
submit information about his income, assets, or other monthly 
expenses since an examination of the appellant's 
apportionment claim involves, in part, a determination as to 
whether the award of an apportionment would cause undue 
hardship to the veteran.  See 38 C.F.R. § 3.451 (2004).  

Finally, as the present appeal is contested, specialized 
procedures apply.  For example, copies of any SOCs and, 
logically, any supplemental SOCs (SSOCs) are to be provided 
to all interested parties.  38 C.F.R. § 19.101 (2004).  In 
addition, when a substantive appeal is filed, the content of 
the substantive appeal is to be provided to the other 
contesting party to the extent that it contains information 
that could directly affect the payment or potential payment 
of the benefit that is the subject of the contested claim.  
38 C.F.R. § 19.102 (2004).  In the present case, the record 
does not show that the RO has provided the veteran with 
copies of the SOC or the SSOC.  Nor does it appear that he 
has been provided with the relevant content of the 
appellant's substantive appeal.  This should be corrected on 
remand.  38 C.F.R. § 19.2 (2004).

As such, this matter is REMANDED for the following actions:

1.  Ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, and any other 
applicable legal precedent for the 
appellant's apportionment claim.  The 
appellant must be specifically informed 
of the evidence necessary to substantiate 
her claim and of the portion of the 
information and evidence necessary to 
substantiate her claim for which she is 
responsible and which evidence it is VA's 
duty to assist him in obtaining.  Tell 
the appellant to submit copies of any 
evidence in her possession relevant to 
this claim.

2.  Furnish the veteran a copy of the SOC 
and SSOC mailed to the appellant in June 
and December 2003, respectively. The RO 
should also furnish the veteran the 
content of the appellant's substantive 
appeal to the extent that it contains 
information that could directly affect 
the payment or potential payment of the 
benefit that is the subject of the 
contested claim.

3.  Ask the appellant and the veteran to 
submit financial statements containing an 
itemized list of their individual assets 
and monthly income and expenses.  Because 
the veteran has not provided this 
information previously, he should be 
asked to submit, not only a statement of 
current income, assets, and expenses, but 
a statement summarizing his income, 
assets, and expenses for each year since 
December 1999 (when the appellant filed 
her claim for apportionment).  

Ask the parties to include with their 
statements copies of any documents, 
including canceled checks and copies of 
pertinent bills, invoices, bank 
statements, and lease, loan, or mortgage 
agreements, that would support their 
assertions pertaining to monthly income 
and expenditures.  The parties should be 
informed that this development is being 
undertaken in an effort to provide VA 
with the information necessary to 
properly adjudicate the issue on appeal, 
and should be notified that their failure 
to cooperate in this effort may result in 
an adverse determination.  All materials 
obtained should be associated with the 
claims folder.

4.  Readjudicate the appellant's claim.  
If the benefits sought on appeal remain 
denied, the parties should be provided a 
SSOC that contains notice of all relevant 
actions taken on the claims for benefits 
and all evidence received since December 
2003.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




